DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SAITOH (US 20180314122).
Regarding claim 1, SAITOH discloses an array substrate, comprising: 
a base substrate (the display device in fig 1 comprising board 11a/b, see fig 1, para 41) comprising a display region (display area AA, see fig 1, para 41) and a peripheral region (non-display area NAA that surrounds AA, see fig 1, para 41) located at a periphery of the display region; 
a first conductive layer (fig 8-10, electrodes comprising 29/18, para 49) located on the base substrate; and 
an organic layer (acrylic resin layer 22, see fig 8-10, para 50) located at a side of the first conductive layer away from the base substrate (22 is on a top side of 29, see fig 10), 
wherein the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and in each of the at least 
the organic layer comprises a first opening (the area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62) exposing the plurality of wires; and the first opening comprises an edge (edge of 22 with the projections 31, see fig 8, para 62) that is intersected with an extension direction of each of the plurality of wires (the edge of 22 including 31 extends in a horizontal direction in fig 8 which intersects with the wires 29 that extend in the vertical direction in fig 8); 
the organic layer further comprises a zigzag-shaped groove connected with the edge; in a direction perpendicular to the base substrate (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31 since they projections have abrupt angles in opposite directions, see fig 8-10), 
a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, a depth of the groove over the side surface is less than the total thickness of the insulating layer 22, see fig 8-10); and 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device parallel to a top surface of the substrate 11 and 31 has a zigzag shape in it, see fig 8), wherein
the zigzag-shaped groove comprises a plurality of zigzag portions arranged along the edge (there are a plurality of projections 31, see fig 8-11).
Regarding claim 3, SAITOH discloses the array substrate according to claim 1, further comprising: 

wherein the insulation layer comprises a second opening (20 does not cover 29 in the portion of NAA containing bonding pads 28, see fig 8), and both the second opening and the first opening expose the plurality of wires.
Regarding claim 4, SAITOH discloses the array substrate according to claim 3, further comprising: 
a second conductive layer (electrode layer 25/30, see figs 8-11, para 47 and 50) located at a side of the organic layer (25/30 are on top of 22, see fig 10) away from the first conductive layer, 
wherein, in each of the at least one bonding region, the second conductive layer comprises a plurality of electrode strips (the electrodes 30, see fig 8-11) arranged at intervals, and the plurality of electrode strips are electrically connected with the plurality of wires (30 and 29 are in direct contact, see fig 10), respectively, through both the second opening and the first opening (30 and 29 are in direct contact in the region not covered by 20 and 22, see fig 8-11).
Regarding claim 5, SAITOH discloses the array substrate according to claim 4, wherein the plurality of electrode strips covers at least part of the zigzag-shaped groove (30/25 cover the slanted portion of 22 that forms the groove, see figs 8-11), and extend beyond an end of the zigzag-shaped groove which is away from the first opening in the extension direction of the wire (25 extends to the top of 22 away from the edge of 22, see fig 8-11).
Regarding claim 7, SAITOH discloses the array substrate according to claim 1, wherein the edge is perpendicular to the extension direction of the wire (the edge of 22 extends in a direction perpendicular to 30, see fig 8).
claim 13, SAITOH discloses the array substrate according to claim 1, wherein the zigzag-shaped groove comprises a plurality of trapezoidal grooves (the areas of the side of 22 between 31 are trapezoidal, see fig 8) arranged side by side in sequence, and 
each of the plurality of trapezoidal grooves comprises a long base (the line between the points of 31, see fig 8) and a short base (the line between the upper edges of 31, see fig 8) opposite to the long base, the long base is overlapped with the edge (the line between the points of 31 intersects the edge of 22, see fig 8), and 
the short base is located at a side of the long base away from the first opening (the line between the upper edges of 31 is located farther away from 28 than the line between the lower points of 31, see fig 8).
Regarding claim 18, SAITOH discloses a display device, comprising an array substrate (the display device 10 comprising an array of devices, see figs 1-2, para 40), the array substrate comprising: 
a base substrate (the display device in fig 1 comprising board 11a/b, see fig 1, para 41) comprising a display region (display area AA, see fig 1, para 41) and a peripheral region (non-display area NAA that surrounds AA, see fig 1, para 41) located at a periphery of the display region; 
a first conductive layer (fig 8-10, 29, para 49) located on the base substrate; and 
an organic layer (acrylic resin layer 22, see fig 8-10, para 50) located at a side of the first conductive layer away from the base substrate (22 is on a top side of 29, see fig 10), 
wherein the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and 
n each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of lines 29 are arranged in NAA in fig 8) arranged at intervals, and 

the first opening comprises an edge (edge of 22 with the projections 31, see fig 8, para 62) that is intersected with an extension direction of each of the plurality of wires (the edge of 22 including 31 extends in a horizontal direction in fig 8 which intersects with the wires 29 that extend in the vertical direction in fig 8); 
the organic layer further comprises a zigzag-shaped groove connected with the edge; in a direction perpendicular to the base substrate (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31, see fig 8-10), 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device parallel to a top surface of the substrate 11 and 31 has a zigzag shape in it since they projections have abrupt angles in opposite directions, see fig 8), wherein
the zigzag-shaped groove comprises a plurality of zigzag portions arranged along the edge (there are a plurality of projections 31, see fig 8-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of TANIGAKI (US 20190072851).
Regarding claim 6, SAITOH discloses the array substrate according to claim 5.
SAITOH fails to explicitly disclose a device, wherein, in the extension direction of the wire, a length of each of the plurality of electrode strips extending beyond the end of the zigzag-shaped groove which is away from the first opening is greater than 10 microns .
TANIGAKI discloses a device, wherein, in the extension direction of the wire, a length of each of the plurality of electrode strips extending beyond the end of the zigzag-shaped groove which is away from the first opening is greater than 10 microns (the opening in 61 can be 70 microns across, and the electrode 55 extends from one side of it to the other, see fig 6, para 1005).
SAITOH and TANIGAKI are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the electrode size of TANIGAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the electrode size of TANIGAKI in order to produce a device with increased reliability (see TANIGAKI para 18).  
Additionally, parameters such as the size of elements in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of SAITOH in order to improve short-circuit reliability (see SAITOH para 6).
Claim 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of KWON (US 9287342).
claim 8, SAITOH discloses the array substrate according to claim 1.
SAITOH fails to explicitly disclose a device, wherein the zigzag-shaped groove comprises a plurality of triangular grooves arranged side by side in sequence, and each of the plurality of triangular grooves comprises a bottom side and a vertex angle opposite to the bottom side, the bottom side is overlapped with the edge, and the vertex angle is located at a side of the bottom side away from the first opening.
KWON discloses a device, wherein the zigzag-shaped groove comprises a plurality of triangular grooves arranged side by side in sequence (the grooves formed in the zigzag pattern 160 on the side 162 of insulation layer 130 are triangular in shape, see fig 1A, para 33), and each of the plurality of triangular grooves comprises a bottom side (line connecting bottom points of zig-zag 160, see fig 1A) and a vertex angle (point of zigzag 160 pointing towards 130, see fig 1A) opposite to the bottom side, the bottom side is overlapped with the edge (the zigzag pattern 160 is the edge of 130, see fig 1A), and the vertex angle is located at a side of the bottom side away from the first opening (the point of 160 facing towards 130, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with groove shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with groove shape of KWON in order to reduce shorts (see KWON para 12).
Regarding claim 11, SAITOH discloses the array substrate according to claim 8.

KWON discloses a device, wherein the organic layer comprises a triangular region between two adjacent triangular grooves, and the triangular region is provided between two adjacent wires (the zigzag 160 features triangular projections between wires 140, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with groove shape of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with groove shape of KWON in order to reduce shorts (see KWON para 12).
Regarding claim 12, SAITOH discloses the array substrate according to claim 8.
SAITOH fails to explicitly disclose a device, wherein in a direction from the bottom side of the triangular groove to the vertex angle of the triangular groove, a depth of each of the plurality of triangular grooves gradually decreases in a direction perpendicular to the base substrate.
KWON discloses a device, wherein in a direction from the bottom side of the triangular groove to the vertex angle of the triangular groove, a depth of each of the plurality of triangular grooves gradually decreases in a direction perpendicular to the base substrate (the side of 130 is sloped, meaning that the depth of the groove will decrease gradually moving away from the top surface of 130, see fig 1A).
SAITOH and KWON are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with groove shape of KWON in order to reduce shorts (see KWON para 12).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122).
Regarding claim 19, a first embodiment of SAITOH discloses a manufacturing method of an array substrate, comprising: 
forming a first conductive layer (fig 8-10, 29, para 49) on a base substrate (the display device in fig 1 comprising board 11a/b, see fig 1, para 41); 
forming an organic material layer (acrylic resin layer 22, see fig 8-10, para 50) at a side of the first conductive layer away from the base substrate (22 is on a top side of 29, see fig 10); and
wherein the base substrate comprises a display region (display area AA, see fig 1, para 41) and a peripheral region (non-display area NAA that surrounds AA, see fig 1, para 41) located at a periphery of the display region, 
the peripheral region comprises at least one bonding region (the region of NAA shown in fig 8-10 including output terminal bonding pads 28, see fig 8-10, para 49), and 
in each of the at least one bonding region, the first conductive layer comprises a plurality of wires (a plurality of lines 29/18 are arranged in NAA in fig 8) arranged at intervals, 
the organic layer comprises a first opening (the area in figs 8-11 in the -Y direction from 22a which is uncovered and unobstructed by 22 which has an edge including projections 31 that the wires 29 extend out from under, see fig 8-11, para 62), the first opening exposes the plurality of wires, and the first opening comprises an edge (edge of 22 with the projections 31, see fig 8, para 62) that is 
the organic layer further comprises a zigzag- shaped groove connected with the edge (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31, see fig 8-10); 
in a direction perpendicular to the base substrate, a depth of the zigzag-shaped groove is smaller than a thickness of the organic layer (since the side surface of 22 is sloped, the area above the angled side surface of 22 will form a groove with a total depth less than the thickness of 22 and which has a zig-zag shape from the projections 31, see fig 8-10) , and 
an orthographic projection of the zigzag-shaped groove on a plane parallel with the base substrate is zigzag-shaped (fig 8 is an orthographic projection of the device parallel to a top surface of the substrate 11 and 31 has a zigzag shape in it since they projections have abrupt angles in opposite directions, see fig 8), wherein
the zigzag-shaped groove comprises a plurality of zigzag portions arranged along the edge (there are a plurality of projections 31, see fig 8-11).
The first embodiment of SAITOH fails to explicitly disclose a method comprising patterning the organic material layer to form an organic layer.
A second embodiment of SAITOH discloses a method comprising patterning (322 can be exposed and patterned using the mask, see fig 19, para 87) the organic material layer to form an organic layer (acrylic resin layer 22, see figs 8-10, para 50).
The two embodiments of SAITOH are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment of SAITOH with the organic 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment of SAITOH with the organic material patterning of the second embodiment of SAITOH in order to improve the short-circuit reliability (see SAITOH para 6).
Claim 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) in view of IMAI (US 20150355516.
Regarding claim 20, SAITOH discloses the manufacturing method of the array substrate according to claim 19, further comprising: before forming the organic material layer, forming an insulation material layer at a side of the first conductive layer away from the base substrate (fig 8-11, 20, para 47), and
the insulation layer comprises a second opening, both the first opening and the second opening expose the plurality of wires (20 does not cover 29 in the portion of NAA containing bonding pads 28, see fig 8).
SAITOH fails to explicitly disclose a method wherein patterning the organic material layer to form an organic layer comprises: patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer.
IMAI discloses a method wherein patterning the organic material layer to form an organic layer comprises: patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer (insulating layer 40 is patterned by a mask and then used as a mask to etch insulating layer 39, see fig 9 and 17, para 124 and 149),
SAITOH and IMAI are analogous art because they both are directed towards methods of making semiconductor display devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the specific masking process of IMAI in order to reduce or suppress moire (see IMAI para 7).
Regarding claim 21, SAITOH and IMAI disclose the manufacturing method of the array substrate according to claim 20.
SAITOH further discloses a device, further comprising: forming a second conductive layer at a side of the organic layer away from the first conductive layer (electrode 25/30, see fig 8-11, para 47 and 50), 
wherein in each of the at least one bonding region, the second conductive layer comprises a plurality of electrode strips (the electrodes 30, see fig 8-11) arranged at intervals, and 
the plurality of electrode strips are electrically connected with the plurality of wires (30 and 29 are in direct contact, see fig 10), respectively, through both the second opening and the first opening (30 and 29 are in direct contact in the region not covered by 20 and 22, see fig 8-11).
Regarding claim 22, SAITOH and IMAI disclose the manufacturing method of the array substrate according to claim 20.
The first embodiment of SAITOH fails to explicitly disclose a device wherein patterning the insulation material layer and the organic material layer by using a single masking process to form an insulation layer and the organic layer comprises: exposing and developing the organic material layer by using a mask to form, in the organic layer, the first opening and the zigzag-shaped groove located in the bonding region; and 
etching the insulation material layer by using the organic layer including the first opening as an etching mask to form, in the insulation layer, the second opening located in the bonding region.

IMAI discloses a method comprising etching the insulation material layer by using the organic layer including the first opening as an etching mask to form, in the insulation layer, the second opening located in the bonding region  (insulating layer 40 is patterned by a mask and then used as a mask to etch insulating layer 39, see fig 9 and 17, para 124 and 149).
SAITOH and IMAI are analogous art because they both are directed towards methods of making semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of SAITOH with the mask etching process of IMAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of SAITOH with the mask etching process of IMAI in order to reduce or suppress moire (see IMAI para 7).
Regarding claim 23, SAITOH and IMAI disclose a mask for manufacturing the array substrate according to claim 1.
The first embodiment of SAITOH fails to explicitly disclose a device, wherein the mask comprises a pattern portion, 
wherein the pattern portion comprises a portion corresponding to the first opening and a portion corresponding to the zigzag-shaped groove.
The second embodiment of SAITOH further discloses a device, wherein the mask comprises a pattern portion (the mask HM comprises a patterned portion TA and HTA, see fig 19, para 86), 

SAITOH and IMAI are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the mask of IMAI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the mask of IMAI in order to reduce or suppress moire (see IMAI para 7).
The examiner notes that “mask for manufacturing the array substrate “ is considered a product- by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 25, SAITOH and IMAI disclose the mask according to claim 23.
The first embodiment of SAITOH fails to explicitly disclose a device, wherein a material of the organic layer comprises a positive photoresist, and the pattern portion is a light-transmission portion.
The second embodiment of SAITOH further discloses a device, wherein a material of the organic layer comprises a positive photoresist, and the pattern portion is a light-transmission portion (HTA and TA are both at least partially light transmitting, see fig 19, para 86-87 which means 22 must be a positive PR).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the material of IMAI in order to reduce or suppress moire (see IMAI para 7).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITOH (US 20180314122) and IMAI (US 20150355516) in view of YANG (US 20090109364).
Regarding claim 24, SAITOH and IMAI discloses the mask according to claim 23.
SAITOH fails to explicitly disclose a device, wherein a material of the organic layer comprises a negative photoresist, and the pattern portion is an opaque portion.
YANG discloses a device, wherein a material of the organic layer comprises a negative photoresist, and the pattern portion is an opaque portion (the mask pattern 2 can be used with a negative photoresist define portions that remain, see fig 2, para 10).
SAITOH and YANG are analogous art because they both are directed towards semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the material of YANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the material of YANG in order to improve the aperture (see YANG para 104).
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    561
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    740
    media_image2.png
    Greyscale

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811